Exhibit 10.4

EXECUTION VERSION

 

 

 

NATIONSTAR AGENCY ADVANCE FUNDING TRUST,

as Issuer

and

THE BANK OF NEW YORK MELLON,

as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

and

NATIONSTAR MORTGAGE LLC,

as Administrator and as Servicer

and

BARCLAYS BANK PLC,

as Administrative Agent

 

 

SERIES 2013-T2

INDENTURE SUPPLEMENT

Dated as of January 31, 2013

to

FOURTH AMENDED AND RESTATED INDENTURE

Dated as of January 31, 2013

 

 

ADVANCE RECEIVABLES BACKED NOTES,

SERIES 2013-T2

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   SECTION 1.   CREATION OF SERIES 2013-T2 NOTES      1    SECTION
2.   DEFINED TERMS      2    SECTION 3.   FORMS OF SERIES 2013-T2 NOTES;
TRANSFER RESTRICTIONS      8    SECTION 4.   COLLATERAL VALUE EXCLUSIONS      10
   SECTION 5.   GENERAL RESERVE ACCOUNT      10    SECTION 6.   PAYMENTS; NOTE
BALANCE INCREASES; EARLY MATURITY      10    SECTION 7.   OPTIONAL REDEMPTIONS
AND REFINANCING      11    SECTION 8.   [RESERVED]      11    SECTION 9.  
SERIES REPORTS      11    SECTION 10.   CONDITIONS PRECEDENT SATISFIED      12
   SECTION 11.   REPRESENTATIONS AND WARRANTIES      12    SECTION 12.  
AMENDMENTS      13    SECTION 13.   COUNTERPARTS      13    SECTION 14.   ENTIRE
AGREEMENT      13    SECTION 15.   LIMITED RECOURSE      13    SECTION 16.  
OWNER TRUSTEE LIMITATION OF LIABILITY      14   

 

- i -



--------------------------------------------------------------------------------

THIS SERIES 2013-T2 INDENTURE SUPPLEMENT (this “Indenture Supplement”), dated as
of January 31, 2013, is made by and among NATIONSTAR AGENCY ADVANCE FUNDING
TRUST, a statutory trust organized under the laws of the State of Delaware (the
“Issuer”), THE BANK OF NEW YORK MELLON, a New York banking corporation, as
trustee (the “Indenture Trustee”), as calculation agent (the “Calculation
Agent”), as paying agent (the “Paying Agent”) and as securities intermediary
(the “Securities Intermediary”), NATIONSTAR MORTGAGE LLC, a Delaware limited
liability company (“Nationstar”), as Administrator on behalf of the Issuer, as
Servicer under the Designated Servicing Agreements and BARCLAYS BANK PLC
(“Barclays”), a public limited company formed under the laws of England and
Wales, as Administrative Agent (as defined below). This Indenture Supplement
relates to and is executed pursuant to that certain Fourth Amended and Restated
Indenture (as amended, supplemented, restated or otherwise modified from time to
time, the “Base Indenture”) supplemented hereby, dated as of January 31, 2013,
among the Issuer, the Servicer, the Administrator and the Indenture Trustee, the
Calculation Agent, the Paying Agent, the Securities Intermediary and the
Administrative Agent, all the provisions of which are incorporated herein as
modified hereby and shall be a part of this Indenture Supplement as if set forth
herein in full (the Base Indenture as so supplemented by this Indenture
Supplement being referred to as the “Indenture”).

Capitalized terms used and not otherwise defined herein shall have the
respective meanings given them in the Base Indenture.

PRELIMINARY STATEMENT

The Issuer has duly authorized the issuance of a Series of Notes, the Series
2013-T2 Notes (the “Series 2013-T2 Notes”). The parties are entering this
Indenture Supplement to document the terms of the issuance of the Series 2013-T2
Notes pursuant to the Base Indenture which provides for the issuance of Notes in
multiple series from time to time.

Section 1. Creation of Series 2013-T2 Notes.

There are hereby created, effective as of the Issuance Date, the Series 2013-T2
Notes, to be issued pursuant to the Base Indenture and this Indenture
Supplement, to be known as “Nationstar Agency Advance Funding Trust 2013-T2
Advance Receivables Backed Notes, Series 2013-T2 Notes.” The Series 2013-T2
Notes shall not be subordinated to any other Series of Notes. The Series 2013-T2
Notes are issued in six (6) Classes of Term Notes (Class A-T2, Class B-T2, Class
C-T2, Class D-T2, Class E-T2, and Class F-T2 with the Initial Note Balances,
Stated Maturity Dates, Revolving Period, Note Interest Rates, Expected Repayment
Dates and other terms as specified in this Indenture Supplement, to be known as
the Advance Receivables Backed Notes, Series 2013-T2. The Series 2013-T2 Notes
shall be secured by the Trust Estate Granted to the Indenture Trustee pursuant
to the Base Indenture. The Indenture Trustee shall hold the Trust Estate as
collateral security for the benefit of the Noteholders of the Series 2013-T2
Notes and all other Series of Notes issued under the Indenture as described
therein. In the event that any term or provision contained herein shall conflict
with or be inconsistent with any term or provision contained in the Base
Indenture, the terms and provisions of this Indenture Supplement shall govern to
the extent of such conflict.



--------------------------------------------------------------------------------

Section 2. Defined Terms.

With respect to the Series 2013-T2 Notes and in addition to or in replacement
for the definitions set forth in Section 1.1 of the Base Indenture, the
following definitions shall be assigned to the defined terms set forth below:

“90 + Day Delinquent Loan” has the meaning assigned to such term in the defined
term “Market Value.”

“Administrative Agent” means, for so long as the Series 2013-T2 Notes have not
been paid in full: (i) with respect to the provisions of this Indenture
Supplement, Barclays Bank PLC, or an Affiliate or successor thereto; and
(ii) with respect to the provisions of the Base Indenture, and notwithstanding
the terms and provisions of any other Indenture Supplement, together, Barclays
Bank PLC, and such other parties as set forth in any other Indenture Supplement,
or a respective Affiliate or any respective successor thereto. For the avoidance
of doubt, reference to “it” or “its” with respect to the Administrative Agent in
the Base Indenture shall mean “them” and “their,” and reference to the singular
therein in relation to the Administrative Agent shall be construed as if plural.

“Advance Rates”: On any date of determination with respect to each Receivable
related to any Class of Series 2013-T2 Notes, the percentage amount based on the
Advance Type of such Receivable, as set forth below, subject to amendment by
mutual agreement of the Administrative Agent and the Administrator, and with
consultation with each Note Rating Agency; provided, that in the event that the
Servicer’s sub-prime servicer rating is reduced below “Average” by S&P, the
Advance Rates applicable to the Receivables related to such Class of Notes shall
be equal to the Advance Rates set forth below prior to such ratings reduction
minus 5.00%; and provided, further, that the Advance Rate for any Receivable
related to any Class of Notes shall be zero if such Receivable is not a Facility
Eligible Receivable:

 

Advance Type

   Class A-T2
Term Notes     Class B-T2
Term Notes    

Class C-T2

Term Notes

   

Class D-T2

Term Notes

   

Class E-T2

Term Notes

   

Class F-T2

Term Notes

 

Delinquency Advances

     92.50 %      94.75 %      95.75 %      96.75 %      97.25 %      97.50 % 

Non-Judicial Escrow Advances

     90.00 %      93.00 %      94.50 %      96.00 %      96.50 %      96.75 % 

Judicial Escrow Advances

     81.50 %      87.25 %      90.00 %      93.00 %      94.00 %      94.50 % 

Non-Judicial Corporate Advances

     62.50 %      75.50 %      82.00 %      88.50 %      90.75 %      92.50 % 

Judicial Corporate Advances

     52.00 %      68.75 %      77.00 %      85.25 %      88.25 %      90.25 % 

“Advance Ratio” means, as of any date of determination with respect to any
Designated Pool, the ratio (expressed as a percentage), calculated as of the
last day of the calendar month immediately preceding the calendar month in which
such date occurs, of (i) the related PSA Stressed Non-Recoverable Advance Amount
on such date over (ii) the aggregate monthly scheduled principal and interest
payments for the calendar month immediately preceding the calendar month in
which such date occurs with respect to all non-delinquent Mortgage Loans in such
Designated Pool serviced pursuant to the related Designated Servicing Agreement.

 

2



--------------------------------------------------------------------------------

“Applicable Rating” means the rating assigned to each Class of the Series
2013-T2 Notes by S&P, as the Note Rating Agency, upon the issuance of such Class
as set forth below:

(i) Class A-T2: AAA(sf);

(ii) Class B-T2: AA(sf);

(iii) Class C-T2: A(sf);

(iv) Class D-T2: BBB(sf);

(v) Class E-T2: BB(sf); and

(vi) Class F-T2: B(sf).

“Base Indenture” has the meaning assigned to such term in the Preamble.

“Class A-T2 Term Notes” means, the Term Notes, Class A-T2, issued hereunder by
the Issuer, having an Initial Note Balance of $88,987,000, or any Term Notes
issued in replacement thereof pursuant to Section 7 of this Indenture
Supplement.

“Class B-T2 Term Notes” means, the Term Notes, Class B-T2, issued hereunder by
the Issuer, having an Initial Note Balance of $4,853,000, or any Term Notes
issued in replacement thereof pursuant to Section 7 of this Indenture
Supplement.

“Class C-T2 Term Notes” means, the Term Notes, Class C-T2, issued hereunder by
the Issuer, having an Initial Note Balance of $2,348,000, or any Term Notes
issued in replacement thereof pursuant to Section 7 of this Indenture
Supplement.

“Class D-T2 Term Notes” means, the Term Notes, Class D-T2, issued hereunder by
the Issuer, having an Initial Note Balance of $2,400,000, or any Term Notes
issued in replacement thereof pursuant to Section 7 of this Indenture
Supplement.

“Class E-T2 Term Notes” means, the Term Notes, Class E-T2, issued hereunder by
the Issuer, having an Initial Note Balance of $887,000, or any Term Notes issued
in replacement thereof pursuant to Section 7 of this Indenture Supplement.

“Class F-T2 Term Notes” means, the Term Notes, Class F-T2, issued hereunder by
the Issuer, having an Initial Note Balance of $525,000, or any Term Notes issued
in replacement thereof pursuant to Section 7 of this Indenture Supplement.

“Corporate Trust Office” means with respect to the Series 2013-T2 Notes, the
office of the Indenture Trustee (or The Bank of New York Mellon in any of its
capacities) at which at any particular time its corporate trust business will be
administered, which office at the date hereof is located at (i) for purposes
other than final payment or note transfers, 101 Barclay Street, Floor 8W, New
York, New York 10286, Attention: Nationstar Agency Advance Funding Trust, Series
2013-T2, and (ii) for purposes of final payment and note transfers, 2001 Bryan
Street, 9th Floor, Dallas, TX 75201, Attention: Transfers, Nationstar 2013-T2.

 

3



--------------------------------------------------------------------------------

“Default Rate” means, with respect to any Interest Accrual Period, for each
Class of Notes, the then applicable Note Interest Rate (without regard to the
proviso of the definition of “Note Interest Rate” in the Base Indenture) plus
3.00% per annum.

“Expected Repayment Date” means February 15, 2018 for each Class of the Series
2013-T2 Notes.

“Expense Rate” means, as of any date of determination, with respect to the
Series 2013-T2 Notes, the percentage equivalent of a fraction, (i) the numerator
of which equals the sum of (1) the product of the Series Allocation Percentage
for such Series multiplied by (1) the aggregate amount of Fees due and payable
by the Issuer on the next succeeding Payment Date plus (2) the product of the
Series Allocation Percentage for such Series multiplied by any expenses payable
or reimbursable by the Issuer on the next succeeding Payment Date, up to the
applicable Expense Limit, if any, prior to any payments to the Noteholders of
the Series 2013-T2 Notes, pursuant to the terms and provisions of this Indenture
Supplement, the Base Indenture or any other Transaction Document that have been
invoiced to the Indenture Trustee and the Administrator, plus (3) the aggregate
amount of related Series Fees payable by the Issuer on the next succeeding
Payment Date and (ii) the denominator of which equals the sum of the outstanding
Note Balances of all Series 2013-T2 Notes at the close of business on such date.

“General Reserve Required Amount” means with respect to any Payment Date or
Interim Payment Date, as the case may be, for the Series 2013-T2 Notes, an
amount equal to on any Payment Date or Interim Payment Date four month’s
interest calculated at the applicable Senior Rate on the Note Balance of each
Class of Series 2013-T2 Notes as of such Payment Date or Interim Payment Date,
as the case may be.

“Initial Note Balance” means, for any Note or for any Class of Notes, the Note
Balance of such Note upon issuance, as follows:

(i) Class A-T2: $88,987,000;

(ii) Class B-T2: $4,853,000;

(iii) Class C-T2: $2,348,000;

(iv) Class D-T2: $2,400,000;

(v) Class E-T2: $887,000;and

(vi) Class F-T2: $525,000.

“Initial Payment Date” means March 15, 2013.

“Interest Accrual Period” means, for the Series 2013-T2 Notes and any Payment
Date, the period beginning on the immediately preceding Payment Date (or, in the
case of the first Payment Date with respect to any Class, the Issuance Date) and
ending on the day immediately preceding the current Payment Date. The Interest
Payment Amount for the Series 2013-T2 Notes on any Payment Date shall be
determined based on an assumed 30-day Interest Accrual Period.

 

4



--------------------------------------------------------------------------------

“Interest Day Count Convention” means 30 days divided by 360 other than with
respect to the Initial Payment Date which is 45 days divided by 360.

“Issuance Date” means January 31, 2013.

“Market Value” means, as of any date of determination with respect to a
Designated Pool, the value of such property (determined by the Servicer in
accordance with the Freddie Mac Guide or the Fannie Mae Guide, as applicable) or
the appraised value of the Mortgaged Property obtained in connection with its
origination, if no updated valuation has been required under the Freddie Mac
Guide or the Fannie Mae Guide, as applicable; provided, that such value shall
equal zero for a mortgage loan that was 90 or more days Delinquent (a “90 + Day
Delinquent Loan”) and the related valuation is more than 210 days old.

“Market Value Ratio” means, as of any date of determination with respect to a
Designated Pool, the ratio (expressed as a percentage) of (i) the aggregate of
the Receivable Balance of all Facility Eligible Receivables related to such
Designated Pool on such date over (ii) the aggregate Market Value of the
Mortgaged Properties and REO Properties for the Mortgage Loans in such
Designated Pool on such date.

“Monthly Reimbursement Rate” means, as of any date of determination, the
arithmetic average of the fractions (expressed as percentages), determined for
each of the three (3) most recently concluded calendar months, obtained by
dividing (i) the aggregate Advance Reimbursement Amounts collected by the
Servicer and deposited into the Trust Accounts during such month by (ii) the
sum, for each Freddie Mac Pool or Fannie Mae Pool, of the highest Receivable
Balance of the related Receivables during such calendar month relating to
Advances funded by the Servicer in respect of such Freddie Mac Pool or Fannie
Mae Pool.

“Net Proceeds Coverage Percentage” means, for any Payment Date, the percentage
equivalent of a fraction, (i) the numerator of which equals the amount of
Collections on Receivables deposited into the Collection and Funding Account
during the related Monthly Advance Collection Period, and (ii) the denominator
of which equals the aggregate average outstanding Note Balances of all
Outstanding Notes during such Monthly Advance Collection Period.

“Note Interest Rate” means, with respect to any Interest Accrual Period, for
each Class of Notes, (x) prior to the Expected Repayment Date, the applicable
Senior Rate or (y) from and after the Expected Repayment Date, if the notes of
any Class have not been refinanced, the applicable Senior Rate plus 1.00% per
annum. For the avoidance of doubt, the “Note Interest Rate” for the Series
2013-T2 Notes is subject to the definition of “Note Interest Rate” in the Base
Indenture.

“Note Rating Agency” means, for the Series 2013-T2 Notes, S&P.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

5



--------------------------------------------------------------------------------

“PSA Stressed Non-Recoverable Advance Amount” means as of any date of
determination and with respect to any Designated Pool, the sum of:

(i) for all Mortgage Loans that are current as of such date, the greater of
(A) zero and (B) the excess of (1) Total Advances related to such Mortgage Loans
on such date over (2) (x) in the case of Mortgage Loans secured by a first lien,
the product of 50% and the sum of all of the Market Values for the related
Mortgaged Property or (y) in the case of Mortgage Loans secured by a second or
more junior lien, zero; and

(ii) for all Mortgage Loans that are delinquent as of such date, but not related
to property in foreclosure or REO Property, the greater of (A) zero and (B) the
excess of (i) Total Advances related to such Mortgage Loans on such date over
(ii) (x) in the case of Mortgage Loans secured by a first lien, the product of
50% and the sum of all of the Market Values for the related Mortgaged Property
or (y) in the case of Mortgage Loans secured by a second or more junior lien,
zero; and

(iii) for all Mortgage Loans that are related to properties in foreclosure, the
greater of (A) zero and (B) the excess of (1) Total Advances related to such
Mortgage Loans on such date over (2) (x) in the case of Mortgage Loans secured
by a first lien, the product of 50% and the sum of all of the Market Values for
the related Mortgaged Property or (y) in the case of Mortgage Loans secured by a
second or more junior lien, zero; and

(iv) for all REO Properties, the greater of (A) zero and (B) the excess of
(1) Total Advances related to such REO Properties on such date over (2) (x) in
the case of REO Properties previously secured by a first lien Mortgage Loan, the
product of 50% and the sum of all of the Market Values for such REO Properties
or (y) in the case of REO Properties previously secured by a second or more
junior lien Mortgage Loan, zero.

“Redemption Percentage” means, for the Series 2013-T2 Notes, 10%.

“Senior Rate” means, for (i) Class A-T2, a rate per annum equal to 1.892%;
(ii) Class B-T2, a rate per annum equal to 2.487%; (iii) Class C-T2, a rate per
annum equal to 3.228%; (iv) Class D-T2, a rate per annum equal to 4.212%;
(v) Class E-T2, a rate per annum equal to 5.926%; and (vi) Class F-T2, a rate
per annum equal to 7.385%.

“Series 2013-T2 Note Balance” means the aggregate Note Balance of the Series
2013-T2 Notes.

“Series 2013-T2 Placement Agency Agreement” means that certain Placement Agency
Agreement, dated on or about January 24, 2013, by and among the Issuer, the
Receivables Seller and Barclays, as Placement Agent, Wells Fargo Securities,
LLC, as Placement Agent, Credit Suisse Securities (USA) LLC, as Placement Agent,
and RBS Securities Inc., as Placement Agent.

“Stated Maturity Date” means February 18, 2048 for the Series 2013-T2 Notes.

“Stressed Time” means, as of any date of determination for any Class of Series
2013-T2 Notes, the percentage equivalent of a fraction, the numerator of which
is one (1), and the denominator of which equals the related Stressed Time
Percentage for such Class times the Monthly Reimbursement Rate on such date.

 

6



--------------------------------------------------------------------------------

“Stressed Time Percentage” means, for Class A-T2, 12.00%, Class B-T2, 17.50%,
Class C-T2, 22.50%, Class D-T2, 31.75%, Class E-T2, 37.50% and Class F-T2,
42.00%.

“Target Amortization Amounts” means, for each Class of the Series 2013-T2 Notes,
1/6 of the Note Balance of such Class at the close of business on the last day
of its Revolving Period.

“Target Amortization Event” for any Class of the Series 2013-T2 Notes, means the
earlier of (A) the related Expected Repayment Date for such Class or (B) the
occurrence of any of the following conditions or events, which is not waived by
Noteholders of 66 2/3% of the Note Balance of the Outstanding Notes, measured by
Voting Interests, of the Series 2013-T2 Notes:

(i) on any Payment Date, the arithmetic average of the Net Proceeds Coverage
Percentage determined for such Payment Date and the two preceding Payment Dates
is less than five times the percentage equivalent of a fraction (A) the
numerator of which equals the sum of the accrued Interest Payment Amounts for
each Class of all Outstanding Notes on such date and (B) the denominator of
which equals the aggregate average Note Balances of each Class of Outstanding
Notes during the related Monthly Advance Collection Period;

(ii) the occurrence of one or more Servicer Termination Events with respect to
Designated Pools under the related Designated Servicing Agreements representing
15% or more (by Mortgage Loan balance as of the date of termination) of all the
Designated Pools then included in the Collateral;

(iii) the Monthly Reimbursement Rate is less than 8.00%;

(iv) any failure by the Administrator to deliver any Determination Date
Administrator Report pursuant to Section 3.2 of the Base Indenture which
continues unremedied for a period of thirty (30) Business Days after a
Responsible Officer of the Administrator shall have obtained actual knowledge of
such failure, or shall have received written or electronic notice from the
Indenture Trustee or any Noteholder of such failure;

(v) the Issuer, the Receivables Seller, the Servicer, the Depositor or the
Administrator shall breach or default in the due observance or performance of
any of its covenants or agreements in this Indenture Supplement, the Base
Indenture or any other Transaction Document (subject to any cure period provided
therein and such default has a material adverse effect on any Noteholder of any
2013-T2 Notes and which material adverse effect continuing), other than an
obligation of the Receivables Seller to make an Indemnity Payment following a
breach of a representation or warranty with respect to such Receivable pursuant
to Section 4(b) of the Receivables Sale Agreement, and any such default shall
continue for a period of thirty (30) Business Days after the earlier to occur of
(i) actual discovery by a Responsible Officer of the Issuer, the Receivables
Seller, the Servicer, the Depositor or the Administrator, as applicable, or
(ii) the date on which written or electronic notice of such failure, requiring
the same to be remedied,

 

7



--------------------------------------------------------------------------------

shall have been given from the Indenture Trustee or any Noteholder to a
Responsible Officer of the Issuer, the Receivables Seller, the Servicer, the
Depositor or the Administrator; provided, that a breach of Section 6(b) of the
Receivables Sale Agreement, or Section 7(b) of the Receivables Pooling Agreement
(prohibiting the Receivables Seller, the Servicer or the Depositor, as
applicable, from causing or permitting Insolvency Proceedings with respect to
the Depositor or the Issuer, as applicable) shall constitute an automatic Target
Amortization Event; or

(vi) if any representation or warranty of the Issuer, the Receivables Seller,
the Servicer, the Depositor or the Administrator made in this Indenture
Supplement, the Base Indenture, or any other Transaction Document (other than
under Section 4(b) of the Receivables Sale Agreement) shall prove to have been
breached in any material respect as of the time when the same shall have been
made or deemed made, which has a material adverse effect on the right of the
Noteholders of the Series 2013-T2 Notes and which material adverse effect is
continuing and, if capable of remedy by payment of an Indemnity Payment or
otherwise, continues uncured and unremedied for a period of thirty (30) days
after the earlier to occur of (i) actual discovery by a Responsible Officer of
the Issuer, the Receivables Seller, the Servicer, the Depositor or the
Administrator, as applicable, or (ii) the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to a
Responsible Officer of the Issuer, the Receivables Seller, the Servicer, the
Depositor or the Administrator, as applicable.

“Total Advances” means, with respect to any date of determination with respect
to any Mortgage Loans, the sum of all outstanding amounts of all outstanding
Advances related to Facility Eligible Receivables funded by the Servicer out of
its own funds or with respect to such Mortgage Loans on such date.

“Transaction Documents” means, in addition to the documents set forth in the
definition thereof in the Base Indenture, this Indenture Supplement and the
Series 2013-T2 Placement Agency Agreement, each as amended, supplemented,
restated or otherwise modified from time to time.

“Trigger Advance Rate” means, for any Class within the Series 2013-T2 Notes, as
of any date, the rate equal to (1) 100% minus (2) the product of (a) one-twelfth
of the weighted average interest rates for all Classes of Series 2013-T2 Notes,
as of such date plus the related Expense Rate as of such date, multiplied by
(b) the related Stressed Time for such Class as of such date.

Section 3. Forms of Series 2013-T2 Notes; Transfer Restrictions.

The form of the Rule 144A Global Note and of the Regulation S Global Note that
may be used to evidence the Class A-T2 Term Notes, the Class B-T2 Term Notes,
the Class C-T2 Term Notes and the Class D-T2 Term Notes in the circumstances
described in Section 5.4(c) of the Base Indenture are attached to the Base
Indenture as Exhibits A-1 and A-3, respectively. For the avoidance of doubt, and
subject to the terms and provisions of Section 5.4 of the Base Indenture, the
Class A-T2 Term Notes, the Class B-T2 Term Notes, the Class C-T2 Term Notes and
the Class D-T2 Term Notes are to be issued as Book-Entry Notes. The form of the
Rule 144A Definitive Note and of the Regulation S Definitive Note that may be
used to evidence the Class

 

8



--------------------------------------------------------------------------------

E-T2 Term Notes in the circumstances described in Section 5.4(c) of the Base
Indenture are attached to the Base Indenture as Exhibits A-2 and A-4,
respectively. The form of the Rule 144A Definitive Note that may be used to
evidence the Class F-T2 Term Notes in the circumstances described in
Section 5.4(c) of the Base Indenture are attached to the Base Indenture as
Exhibit A-2, respectively. The Class E-T2 Term Notes and the Class F-T2 Term
Notes are to be issued as Definitive Notes and are required to remain in
physical form and are not exchangeable for Book-Entry Notes, notwithstanding
anything to the contrary in the Base Indenture.

Any Noteholder of the Offered Notes may only resell, pledge or transfer its
beneficial interest in the Series 2013-T2 Notes to (i) a person that the
transferor reasonably believes is, and who has certified (or, in the case of
Book-Entry Notes, is deemed to have certified) that it is, a Qualified
Institutional Buyer that purchases for its own account or for the account of a
Qualified Institutional Buyer and to whom notice is given that the resale,
pledge or transfer is made in reliance on Rule 144A or in the case of the Class
E-T2 Term Notes and the Class F-T2 Term Notes only, an “Accredited Investor” as
defined in paragraphs (1), (2), (3) or (7) of Rule 501 under the Securities Act
or (ii) except in the case of the Class F-T2 Term Notes (which may not be
transferred to Non-U.S. Persons as defined for U.S. federal income tax
purposes), to Non-U.S. Persons outside the United States in “Off-shore
Transactions” in reliance on the safe harbor provided by Regulation S that are
also, in the case of the Class E-T2 Term Notes, Qualified Institutional Buyers
or Institutional Accredited Investors.

In addition, the Class E-T2 Term Notes and Class F-T2 Term Notes may not be
transferred unless the proposed transferee makes certain representations in
which such beneficial owner agrees to avoid certain actions that could result in
an alternate characterization of the Issuer as provided in Section 6.5(m) and
(n) of the Base Indenture. No transfer of a Class E-T2 Term Note or Class F-T2
Term Note will be effective, and any such transfer will be void ab initio,
unless after such transfer there would be no more than ninety-five
(95) beneficial owners, in the aggregate, of the Specified Notes and the Trust
Certificate for U.S. federal income tax purposes. The Class E-T2 Term Note is a
Class 1 Specified Note for purposes of the Base Indenture, and each transferee
of a Class E-T2 Term Note must provide the Indenture Trustee and Note Registrar
with representations substantially in the form of Exhibit E of the Base
Indenture as a condition to such transfer. The Class F-T2 Term Note is a Class 2
Specified Note for purposes of the Base Indenture, and each transferee of a
Class F-T2 Term Note must provide the Indenture Trustee and Note Registrar with
representations substantially in the form of Exhibit F of the Base Indenture as
a condition to such transfer.

Proposed transferees of Class A-T2 Term Notes, the Class B-T2 Term Notes, the
Class C-T2 Term Notes and the Class D-T2 Term Notes will be required make (or in
the case of Book Entry Notes, will be deemed to make) certain certifications for
purposes of ERISA as provided in Section 4.02 of the Base Indenture. Each
proposed transferee of Class E-T2 Term Note or Class F-T2 Term Note (as
Specified Notes under the Base Indenture) will be required to certify that it is
not and is not acting on behalf of, or using assets of, an Employee Benefit Plan
as provided in Section 4.02 of the Base Indenture.

 

9



--------------------------------------------------------------------------------

Section 4. Collateral Value Exclusions.

For purposes of calculating “Collateral Value” in respect of the Series 2013-T2
Notes, the Collateral Value shall be zero for any Receivable that:

(i) is attributable to any Designated Pool to the extent that the related
Receivable Balance, when added to the aggregate Receivable Balance already
outstanding with respect to such Designated Pool, would cause the related
Advance Ratio to be equal to or greater than 100%;

(ii) is not a Facility Eligible Receivable; or

(iii) is attributable to any Designated Pool to the extent that the related
Receivable Balance, when added to the aggregate Receivable Balance already
outstanding with respect to such Designated Pool, would cause the related Market
Value Ratio to exceed 25%.

Section 5. General Reserve Account.

In accordance with the terms and provisions of this Section 5 and Section 4.6 of
the Base Indenture, the Indenture Trustee shall establish and maintain a General
Reserve Account, which shall be an Eligible Account, with respect to the Series
2013-T2 Notes for the benefit of the Series 2013-T2 Noteholders.

Section 6. Payments; Note Balance Increases; Early Maturity.

The Paying Agent shall make payments of interest on the Series 2013-T2 Notes on
each Payment Date in accordance with Section 4.5 of the Base Indenture and any
payments of interest, Cumulative Interest Shortfall Amounts, or Fees allocated
to the Series 2013-T2 Notes shall be paid first to the Class A-T2 Term Notes,
thereafter to the Class B-T2 Term Notes, thereafter to the Class C-T2 Term
Notes, thereafter to the Class D-T2 Term Notes, thereafter to the Class E-T2
Term Notes and thereafter to the Class F-T2 Term Notes. The Paying Agent shall
make payments of principal on the Series 2013-T2 Notes on each Payment Date in
accordance with Section 4.5 of the Base Indenture during any Target Amortization
Period or any Full Amortization Period.

The Series 2013-T2 Notes are subject to optional redemption in accordance with
the terms of Section 13.1 of the Base Indenture and are subject to redemption
and refinancing pursuant to Section 7 of this Indenture Supplement.

Any payments of principal allocated to the Series 2013-T2 Notes during a Full
Amortization Period shall be applied in the following order of priority, first,
to the Class A-T2 Term Notes, pro rata, until their Note Balance has been
reduced to zero, second, to the Class B-T2 Term Notes, pro rata. until their
Note Balance has been reduced to zero, third, to the Class C-T2 Term Notes, pro
rata, until their Note Balance has been reduced to zero, fourth, to the Class
D-T2 Term Notes, pro rata, until their Note Balance has been reduced to zero,
fifth, to the Class E-T2 Term Notes, pro rata, until their Note Balance has been
reduced to zero and sixth, to the Class F-T2 Term Notes, pro rata, until their
Note Balance has been reduced to zero.

 

10



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in Section 8.1(a)(i) of the Base
Indenture, an Event of Default under Section 8. 1(a)(i) shall exist on the
Series 2013-T2 Notes only if there is a default (which default continues for a
period of two (2) Business Days following written or electronic notice from the
Indenture Trustee or the Administrative Agent), in the payment of any principal,
Senior Interest Amount or any Fees due and owing on any Payment Date (including
without limitation the full aggregate amount of any Target Amortization Amounts
due on such Payment Date).

Section 7. Optional Redemptions and Refinancing.

The Series 2013-T2 Notes are subject to optional redemption by the Issuer, in
whole but not in part on any Payment Date on or after the earlier of the Payment
Date in January 2016 or the Payment Date on which the aggregate Note Balance of
the Series 2013-T2 Notes is less than the Redemption Percentage of the aggregate
Initial Note Balance thereof. The Series 2013-T2 Notes are subject to optional
redemption by the Issuer pursuant to Section 13.1 of the Base Indenture, in
whole but not in part with respect to such group of Classes, using the proceeds
of the issuance and sale of one or more new Classes of Series 2013-T2 Notes
issued pursuant to a supplement to this Indenture Supplement, on any Business
Day after the date on which the related Revolving Period ends or on any Business
Day within 10 days prior to the end of such Revolving Period upon 10 days’ prior
notice to the Noteholders. In anticipation of a redemption of the Series 2013-T2
Notes at the end of their Revolving Period, the Issuer may issue a new Series or
one or more Classes of Notes within the 90 day period prior to the end of such
Revolving Period and reserve the cash proceeds of the issuance for the sole
purpose of paying the principal balance and all accrued and unpaid interest on
the Series 2013-T2 Notes to be redeemed, on the last day of their Revolving
Period. Any supplement to this Indenture Supplement executed to effect an
optional redemption may be entered into without consent of the Holders of any of
the Notes pursuant to Section 12(a)(iv) of the Base Indenture. Any Notes issued
in replacement for the Series 2013-T2 Notes will have the same rights and
privileges as the Class of Series 2013-T2 Note that was refinanced with the
related proceeds thereof; provided, such replacement Notes may have different
Expected Repayment Dates and Stated Maturity Dates.

Section 8. [RESERVED].

Section 9. Series Reports.

(a) Series Calculation Agent Report. The Calculation Agent shall deliver a
report of the following items together with each Calculation Agent Report
pursuant to Section 3.1 of the Base Indenture to the extent received from the
Servicer, with respect to the Series 2013-T2 Notes:

(i) the Advance Ratio for each Designated Pool, and whether the Advance Ratio
for such Designated Pool exceeds 100%;

(ii) the Market Value Ratio for each Designated Pool, and whether the Market
Value Ratio for such Designated Pool exceeds 25%;

 

11



--------------------------------------------------------------------------------

(iii) a list of each Target Amortization Event for the Series 2013-T2 Notes and
presenting a yes or no answer beside each indicating whether each such Target
Amortization Event has occurred as of the end of the Monthly Advance Collection
Period preceding the upcoming Payment Date or the Advance Collection Period
preceding the upcoming Interim Payment Date;

(iv) whether any Receivable, or any portion of the Receivables, attributable to
a Designated Pool, has a Collateral Value of zero;

(v) a calculation of the Net Proceeds Coverage Percentage in respect of each of
the three preceding Monthly Advance Collection Periods (or each that has
occurred since the date of this Indenture Supplement, if less than three), and
the arithmetic average of the three;

(vi) the Monthly Reimbursement Rate for the upcoming Payment Date or Interim
Payment Date;

(vii) whether any Target Amortization Amount that has become due and payable has
been paid;

(viii) the PSA Stressed Non-Recoverable Advance Amount for the upcoming Payment
Date or Interim Payment Date; and

(ix) the Trigger Advance Rate for each Class.

(b) Series Payment Date Report. In conjunction with each Payment Date Report,
the Indenture Trustee shall also report the Stressed Time Percentage.

(c) Limitation on Indenture Trustee Duties. The Indenture Trustee shall have no
independent duty to verify: (i) the occurrence of any of the events described in
clause (ii) and (iii) of the definition of “Target Amortization Event,” or
(ii) compliance with clause (vi) of the definition of “Facility Eligible
Servicing Agreement.”

Section 10. Conditions Precedent Satisfied.

The Issuer hereby represents and warrants to the Noteholders of the Series
2013-T2 Notes and the Indenture Trustee that, as of the related Issuance Date,
each of the conditions precedent set forth in the Base Indenture, including but
not limited to those conditions precedent set forth in Section 6.10(b) and
Article XII thereof and Section 12 hereof, as applicable, have been satisfied.

Section 11. Representations and Warranties.

The Issuer, the Administrator, the Servicer and the Indenture Trustee hereby
restate as of the related Issuance Date, or as of such other date as is
specifically referenced in the body of such representation and warranty, all of
the representations and warranties set forth in Sections 9.1, 10.1 and 11.14,
respectively, of the Base Indenture.

 

12



--------------------------------------------------------------------------------

Section 12. Amendments.

(a) Notwithstanding any provisions to the contrary in Article XII of the Base
Indenture, and in addition to and otherwise subject to the provisions set forth
in Sections 12.1 and 12.3 of the Base Indenture, without the consent of the
Noteholders of any Notes or any other Person but with the consent of the Issuer
(evidenced by its execution of such amendment), the Indenture Trustee, the
Administrator, the Servicer, and the Administrative Agent, and with prior notice
to the applicable Note Rating Agency, at any time and from time to time, upon
delivery of an Issuer Tax Opinion and upon delivery by the Issuer to the
Indenture Trustee of an Officer’s Certificate to the effect that the Issuer
reasonably believes that such amendment will not have an Adverse Effect, may
amend this Indenture Supplement for any of the following purposes: (i) to
correct any mistake or typographical error or cure any ambiguity, or to cure,
correct or supplement any defective or inconsistent provision herein or any
other Transaction Document; (ii) to correct, modify or supplement any provision
herein that may be defective or may be inconsistent with any provision in the
final Private Placement Memorandum dated January 25, 2013, as it may be amended
or supplemented from time to time; (iii) to take any action necessary to
maintain the rating currently assigned by the applicable Note Rating Agency
and/or to avoid such Class of Notes being placed on negative watch by such Note
Rating Agency; or (iv) to amend any other provision of this Indenture
Supplement.

(b) Notwithstanding any provisions to the contrary in Section 6.10 or Article
XII of the Base Indenture, no supplement, amendment or indenture supplement
entered into with respect to the issuance of a new Series of Notes or pursuant
to the terms and provisions of Section 12.2 of the Base Indenture may, without
the consent of 100% of the Series 2013-T2 Notes, supplement, amend or revise any
term or provision of this Indenture Supplement.

Section 13. Counterparts.

This Indenture Supplement may be executed in any number of counterparts, by
manual or facsimile signature, each of which so executed shall be deemed to be
an original, but all of such counterparts shall together constitute but one and
the same instrument.

Section 14. Entire Agreement.

This Indenture Supplement, together with the Base Indenture incorporated herein
by reference, constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof, and fully supersedes any prior or
contemporaneous agreements relating to such subject matter.

Section 15. Limited Recourse.

Notwithstanding any other terms of this Indenture Supplement, the Series 2013-T2
Notes, any other Transaction Documents or otherwise, the obligations of the
Issuer under the Series 2013-T2 Notes, this Indenture Supplement and each other
Transaction Document to which it is a party are limited recourse obligations of
the Issuer, payable solely from the Trust Estate, and following realization of
the Trust Estate and application of the proceeds thereof in accordance with the
terms of this Indenture Supplement, none of the Noteholders of Series 2013-T2
Notes, the Indenture Trustee or any of the other parties to the Transaction
Documents shall be entitled to

 

13



--------------------------------------------------------------------------------

take any further steps to recover any sums due but still unpaid hereunder or
thereunder, all claims in respect of which shall be extinguished and shall not
thereafter revive. No recourse shall be had for the payment of any amount owing
in respect of the Series 2013-T2 Notes or this Indenture Supplement or for any
action or inaction of the Issuer against any officer, director, employee,
shareholder, stockholder or incorporator of the Issuer or any of their
successors or assigns for any amounts payable under the Series 2013-T2 Notes or
this Indenture Supplement. It is understood that the foregoing provisions of
this Section 15 shall not (a) prevent recourse to the Trust Estate for the sums
due or to become due under any security, instrument or agreement which is part
of the Trust Estate or (b) save as specifically provided therein, constitute a
waiver, release or discharge of any indebtedness or obligation evidenced by the
Series 2013-T2 Notes or secured by this Indenture Supplement. It is further
understood that the foregoing provisions of this Section 15 shall not limit the
right of any Person to name the Issuer as a party defendant in any proceeding or
in the exercise of any other remedy under the Series 2013-T2 Notes or this
Indenture Supplement, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.

Section 16. Owner Trustee Limitation of Liability.

It is expressly understood and agreed by the parties hereto that (a) this
Indenture Supplement is executed and delivered by Wilmington Trust, National
Association, not individually or personally, but solely as Owner Trustee of the
Issuer under the Trust Agreement, in the exercise of the powers and authority
conferred and vested in it, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as a
personal representation, undertaking and agreement by Wilmington Trust, National
Association but is made and intended for the purpose of binding only the Issuer,
(c) nothing herein contained shall be construed as creating any liability on
Wilmington Trust, National Association, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto and (d) under no circumstances shall
Wilmington Trust, National Association be personally liable for the payment of
any indebtedness or expenses of the Issuer or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Issuer under this Indenture Supplement or the other
Transaction Documents.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Nationstar Agency Advance Funding Trust, as Issuer,
Nationstar Mortgage LLC (as Administrator and as Servicer), The Bank of New York
Mellon, as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary, and Barclays Bank PLC, as Administrative Agent, have caused this
Indenture Supplement relating to the Series 2013-T2 Notes, to be duly executed
by their respective officers thereunto duly authorized and their respective
signatures duly attested all as of the day and year first above written.

 

NATIONSTAR AGENCY ADVANCE FUNDING TRUST,

as Issuer

 

By: Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee

    THE BANK OF NEW YORK MELLON, as Indenture Trustee, Calculation Agent, Paying
Agent and Securities Intermediary and not in its individual capacity

By: /s/ Christopher M. Cavalli                                                 

 

      Name: Christopher M. Cavalli

 

      Title: Banking Offier

   

By: /s/ Erica Walsh                                       
                         

 

      Name: Erica Walsh

 

      Title: Vice President

NATIONSTAR MORTGAGE LLC,

as Administrator and as Servicer

   

BARCLAYS BANK PLC,

as Administrative Agent

By: /s/ Amar Patel                                        
                        

 

      Name: Amar Patel

 

      Title: Executive Vice President

   

By: /s/ Jamie Pratt                                        
                        

 

      Name: Jamie Pratt

 

      Title: Director

[Signature Page to Indenture Supplement – Nationstar Series 2013-T2 Notes]